Exhibit 99.1 Contact:Joseph C. Adams, Chief Executive Officer Matthew D. Mullet, Chief Financial Officer (425) 771-5299 www.FSBWA.com FS Bancorp, Inc. Reports Net Income for the Third Quarter of $1.1 Million or $0.39 Per Diluted Share and Seventh Consecutive Dividend MOUNTLAKE TERRACE, WA – October 27, 2014 - FS Bancorp, Inc. (NASDAQ: FSBW) (“FS Bancorp” or “the Company”), the holding company for 1st Security Bank of Washington (“the Bank”) today reported 2014 third quarter net income of $1.1 million, or $0.39 per diluted share, compared to net income of $1.1 million, or $0.35 per diluted share, for the same period last year. “The Bank continued its loan growth momentum from the second quarter of 2014, which further increased our loan revenue income.I am also pleased to announce that our Board of Directors has approved our seventh quarterly cash dividend” stated Joe Adams, CEO of FS Bancorp.The $0.06 dividend will be paid on November 25, 2014, to shareholders of record as of November 14, 2014. 2014 Third Quarter Highlights · Net income increased to $1.1 million for the third quarter of 2014, compared to $986,000 in the second quarter of 2014, and $1.1 million for the comparable quarter one year ago; · Other real estate owned (“OREO”) was eliminated as all foreclosed properties have been sold; · Earnings per diluted share were $0.39 for the third quarter of 2014, compared to $0.33 for the preceding quarter in 2014, and $0.35 for the third quarter of 2013; · Total loans increased $29.7 million, or 8.9% to $361.9 million at September 30, 2014, compared to $332.2 million at June 30, 2014, and $289.4 million at September 30, 2013; · Total non-performing assets remained low at $409,000 as of September 30, 2014, compared to $381,000 at June 30, 2014, and $3.8 million at September 30, 2013; · The ratio of non-performing assets to total assets remained static at 0.1% at September 30, 2014, compared to 0.1% at June 30, 2014, and improved from 1.0% at September 30, 2013; · The net interest margin (“NIM”) improved to 5.28% for the third quarter of 2014, compared to 5.08% in the second quarter of 2014, and decreased from 5.35% for the comparable quarter one year ago. Balance Sheet and Credit Quality Total assets increased $35.6 million, or 8.2% during the quarter to $471.6 million at September 30, 2014, compared to $436.0 million at June 30, 2014, and $396.1 million at September 30, 2013.The increase in total assets from June 30, 2014 was primarily due to increases in loans receivable, net of $29.1 million, loans held for sale of $14.5 million, and total cash and cash equivalents of $536,000, partially offset by a decrease in securities available-for-sale of $8.9 million. FS Bancorp Q2 Earnings October 27, 2014 Page 2 LOAN PORTFOLIO (Dollars in thousands) September 30, 2014 June 30, 2014 September 30, 2013 Amount Percent Amount Percent Amount Percent REAL ESTATE LOANS Commercial $ % $ % $ % Construction and development Home equity One-to-four family (held for sale excluded) Multi-family Total real estate loans CONSUMER LOANS Indirect home improvement Solar (held for sale excluded) Marine Automobile Recreational Home improvement Other Total consumer loans COMMERCIAL BUSINESS LOANS Total loans % % % Allowance for loan losses ) ) ) Deferred cost, fees, and discounts, net ) ) ) Total loans receivable, net $ $ $ Loans receivable, net increased $29.1 million to $354.6 million at September 30, 2014 from $325.5 million at June 30, 2014, and increased $70.8 million from $283.8 million at September 30, 2013.Total real estate loans increased $29.5 million quarter over quarter including increases in commercial, construction and development, one-to-four-family, and multi-family real estate loans.Quarter over quarter changes in other loan categories included a $1.2 million increase in consumer loans and a $980,000 decrease in commercial business loans. Consumer solar loans reflect a reduction during the quarter of $10.2 million asa portion of ourCalifornia originated solar loans were reclassified to “Held for Sale” (“HFS”) with an expected consummation of the sale in the fourth quarter of 2014. One-to-four-family originations of loans held for sale, including loans brokered to other institutions, increased 12.4% to $81.2 million during the quarter ended September 30, 2014, compared to $72.2 million for the preceding quarter and $60.1 million for the same quarter one year ago.The increase in originations was directly correlated to increased purchase activity associated with seasonal home purchases in the Northwest.The percentage of one-to-four-family mortgage loan originations related to purchases was 80.1% in purchase volume versus 19.9% in refinance volume for the third quarter of 2014, compared to 80.5% in purchase volume versus 19.5% in refinance volume for the second quarter of 2014.During the quarter ended September 30, 2014, the Company sold $74.4 million of one-to-four-family mortgage loans compared to sales of $65.2 million for the preceding quarter and sales of $62.5 million for the same quarter one year ago. FS Bancorp Q2 Earnings October 27, 2014 Page 3 Loans held for sale increased $14.5 million during the quarter to $30.5 million, primarily due to the reclassification of $10.2 million of California solar loans, discussed above.In addition, residential loans HFS increased $4.3 million during the quarter to $20.3 million at September 30, 2014, from $16.0 million at June 30, 2014, and increased $11.9 million from $8.4 million at September 30, 2013. The allowance for loan losses (“ALLL”) at September 30, 2014 was $5.8million, or 1.6% of gross loans receivable, compared to $5.5 million or 1.7% of gross loans receivable as of June 30, 2014, and $5.3 million, or 1.8% of gross loans receivable at September 30, 2013.Non-performing loans, consisting of non-accrual loans, increased marginally to $409,000 at September 30, 2014, from $345,000 at June 30, 2014, and $1.5 million at September 30, 2013.Substandard loans increased to $1.3 million at September 30, 2014, compared to $923,000 at June 30, 2014, and $3.9 million at September 30, 2013.There was no OREO at September 30, 2014, compared to $36,000 at June 30, 2014 and $2.3 million at September 30, 2013.During the quarter ending September 30, 2014, OREO reflected a sale of $36,000, with a related loss of $11,000, and no impairments of fair value or additions.At September 30, 2014, the Company also had $791,000 in restructured loans, all of which were performing in accordance with their modified terms. Total deposits increased $28.7 million or 8.1% to $380.3 million at September 30, 2014, from $351.6 million at June 30, 2014, and increased $63.4 million from $316.9 million at September 30, 2013.Transaction accounts (noninterest, interest-bearing checking, and escrow accounts) increased $383,000 to $75.7 million as of September 30, 2014, from $75.3 million at June 30, 2014, and increased $5.3 million from $70.4 million at September 30, 2013.Money market and savings accounts increased to $143.4 million at September 30, 2014, from $133.9 million at June 30, 2014, and increased from $130.5 million at September 30, 2013.Time deposits increased $45.2 million, or 38.9% to $161.2 million at September 30, 2014, from $116.0 million at September 30, 2013.Non-retail deposits which include $19.6 million of brokered certificates of deposit, $19.3 million of online certificates of deposit, and $1.7 million of public funds, increased to $40.6 million as of September 30, 2014, compared to $31.3 million at September 30, 2013 with the primary purpose of managing interest rate risk exposure. DEPOSIT BREAKDOWN (Dollars in thousands) September 30, 2014 June 30, 2014 September 30, 2013 Amount Percent Amount Percent Amount Percent Noninterest-bearing checking $ % $ % $ % Interest-bearing checking Savings Money market Certificates of deposits of less than $100,000 Certificates of deposits of $100,000 through $250,000 Certificates of deposits of more than $250,000 Escrows Total $ % $ % $ % Total equity increased $1.2 million to $64.0 million at September 30, 2014, from $62.8 million at June 30, 2014.The increase in equity from the second quarter of 2014 was predominantly a result of net income of $1.1 million for the quarter ended September 30, 2014.Book value per common share was $21.90 as of September 30, 2014, compared to $21.53 as of June 30, 2014, and $20.56 as of September 30, 2013. The Bank is well capitalized with a total risk-based capital ratio of 14.9% and a Tier 1 leverage capital ratio of 11.8% at September 30, 2014, compared to 16.0% and 12.3% at June 30, 2014, respectively.The Company has a FS Bancorp Q2 Earnings October 27, 2014 Page 4 total risk-based capital ratio of 16.1% and Tier 1 leverage capital ratio of 13.9%, as of September 30, 2014, compared to 18.7% and 14.6% at June 30, 2014, respectively. Operating Results Net interest income increased $813,000, or 16.1%, to $5.8 million for the three months ended September 30, 2014, from $5.0 million for the three months ended September 30, 2013. Net interest income increased $1.3 million, or 9.0%, to $15.9 million for the nine months ended September 30, 2014, from $14.6 million for the nine months ended September 30, 2013. The NIM decreased seven basis points to 5.28% for the three months ended September 30, 2014, from 5.35% for the three months ended September 30, 2013, and decreased 31 basis points to 5.11% for the nine months ended September 30, 2014, from 5.42% for the same period of the prior year. The reduced NIM reflects growth in lower yielding loan types as part of the loan diversification strategy instituted with the three year business plan.The loan diversification strategy will continue to pressure the NIM as real estate and business loans have a lower yield than consumer loan products.As a percentage, consumer loans to total loans were 35.8% as of September 30, 2014, compared to 42.9% as of September 30, 2013. The average cost of funds decreased one basis point to 0.76% for the three months ended September 30, 2014, from 0.77% for the three months ended September 30, 2013, and decreased four basis points to 0.72% for the nine months ended September 30, 2014, from 0.76% for the same period in the prior year increased loan activity. Management is focused on matching deposit duration with the duration of earning assets as appropriate. The provision for loan losses was $450,000 for the three months ended September 30, 2014, compared to $520,000 for the three months ended September 30, 2013.The provision for loan losses was $1.4 million for the nine months ended September 30, 2014, compared to $1.7 million for the nine months ended September 30, 2013.The decrease in the provision for these periods primarily relates to improvement in asset quality as both non-accrual and substandard loans decreased during the three quarters of 2014.Non-performing loans were $409,000, or 0.1% of total loans at September 30, 2014, compared to $1.5 million or 0.5% of total loans at September 30, 2013.During the three months ended September 30, 2014, net charge-offs totaled $186,000 compared to $486,000 during the three months ended September 30, 2013.During the nine months ended September 30, 2014, net charge-offs totaled $630,000 compared to $1.1 million during the nine months ended September 30, 2013. Noninterest income increased $221,000 or 10.2%, to $2.4 million for the three months ended September 30, 2014, from $2.2 million for the three months ended September 30, 2013.The increase during the period was primarily due to a $252,000 increase in gain on sale of loans.Noninterest income decreased $465,000, or 6.3%, to $6.9 million for the nine months ended September 30, 2014, from $7.4 million for the nine months ended September 30, 2013.The decrease was due to a $305,000 reduction in gain on sale of investments, a decrease of $224,000 in gain on sale of loans, a $119,000 decrease in service charges and fee income, offset by a $183,000 increase in other noninterest income primarily due to a $149,000 increase in brokered loan fees. Noninterest expense increased $1.1 million, or 20.6%, to $6.1 million for the three months ended September 30, 2014, from $5.0 million for the three months ended September 30, 2013.Changes in noninterest expense included a $979,000, or 38.0% increase in salaries and benefits, a $180,000, or 23.9% increase in operations costs, and $48,000 increase in occupancy expense associated with the continued investment in growing the lending and deposit franchise, primarily as a result of the hiring of additional employees in mortgage-related lending, and loan servicing and operations areas.These increases were partially offset by a decrease of $140,000, or 92.7% of OREO fair value impairments.Noninterest expense increased $1.9 million, or 12.4%, to $17.0 million for the nine months ended September 30, 2014, from $15.1 million for the nine months ended September 30, 2013 primarily as a result of hiring associated with the Company’s loan growth and the implementation of the equity incentive plan and related expense. FS Bancorp Q2 Earnings October 27, 2014 Page 5 About FS Bancorp FS Bancorp, Inc., a Washington corporation, is the holding company for 1st Security Bank of Washington.The Bank provides loan and deposit services to customers who are predominantly small and middle-market businesses and individuals in western Washington through its seven branches in suburban communities in the greater Puget Sound area. Disclaimer Certain matters discussed in this press release may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are not statements of historical fact and often include the words “believes,” “expects,” “anticipates,” “estimates,” “forecasts,” “intends,” “plans,” “targets,” “potentially,” “probably,” “projects,” “outlook” or similar expressions or future or conditional verbs such as “may,” “will,” “should,” “would” and “could.”Forward-looking statements include statements with respect to our beliefs, plans, objectives, goals, expectations, assumptions and statements about future performance.These forward-looking statements are subject to known and unknown risks, uncertainties and other factors that could cause our actual results to differ materially from the results anticipated, including, but not limited to: general economic conditions, either nationally or in our market area, that are worse than expected; the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write offs and changes in our allowance for loan losses and provision for loan losses that may be impacted by deterioration in the housing and commercial real estate markets; fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in our market area; increases in premiums for deposit insurance; the use of estimates in determining fair value of certain of our assets, which estimates may prove to be incorrect and result in significant declines in valuation; changes in the interest rate environment that reduce our interest margins or reduce the fair value of financial instruments; increased competitive pressures among financial services companies; our ability to execute our plans to grow our residential construction lending, our mortgage banking operations and our warehouse lending and the geographic expansion of our indirect home improvement lending; secondary market conditions for loans and our ability to sell loans in the secondary market; our ability to attract and retain deposits; our ability to control operating costs and expenses; changes in consumer spending, borrowing and savings habits; our ability to successfully manage our growth; legislative or regulatory changes that adversely affect our business or increase capital requirements, including changes related to Basel III; the effect of the Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing regulations, changes in regulation policies and principles, or the interpretation of regulatory capital or other rules; adverse changes in the securities markets; changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Public Company Accounting Oversight Board or the Financial Accounting Standards Board; costs and effects of litigation, including settlements and judgments and inability of key third-party vendors to perform their obligations to us; andother economic, competitive, governmental, regulatory and technical factors affecting our operations, pricing, products and services and other risks described in the Company’s reports filed with the Securities and Exchange Commission, including its Annual Report on Form 10-K for the year ended December 31, 2013. Any of the forward-looking statements that we make in this press release and in the other public statements we make are based upon management’s beliefs and assumptions at the time they are made.We undertake no obligation to publicly update or revise any forward-looking statements included in this report or to update the reasons why actual results could differ from those contained in such statements, whether as a result of new information, future events or otherwise.We caution readers not to place undue reliance on any forward-looking statements.We do not undertake and specifically disclaim any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements.These risks could cause our actual results for fiscal 2014 and beyond to differ materially from those expressed in any forward-looking statements by, or on behalf of us, and could negatively affect the Company’s operations and stock price performance. FS Bancorp Q2 Earnings October 27, 2014 Page 6 FS BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share amounts) September 30, June 30, September 30, Unaudited Unaudited Unaudited ASSETS Cash and due from banks $ $ $ Interest-bearing deposits at other financial institutions Securities available-for-sale, at fair value Federal Home Loan Bank stock, at cost Loans held for sale Loans receivable, net Accrued interest receivable Premises and equipment, net Other real estate owned (“OREO”) 36 Deferred tax asset Bank owned life insurance (“BOLI”) Other assets TOTAL ASSETS $ $ $ LIABILITIES Deposits Noninterest-bearing accounts $ $ $ Interest-bearing accounts Total deposits Borrowings Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $0.01 par value; 5,000,000 shares authorized; None issued or outstanding Common stock, $0.01 par value; 45,000,000 shares authorized; 3,235,625 shares issued and outstanding at September 30, 2014, and June 30, 2014, and 3,240,125 at September 30, 2013 32 32 32 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) ) Unearned shares - Employee Stock Ownership Plan (“ESOP”) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ FS Bancorp Q2 Earnings October 27, 2014 Page 7 FS BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Unaudited Unaudited Unaudited Unaudited INTEREST INCOME Loans receivable $ Interest and dividends on investment securities, cash and cash equivalents, and interest-bearing deposits at other financial institutions Total interest and dividend income INTEREST EXPENSE Deposits Borrowings 76 56 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges and fee income Gain on sale of loans Gain (loss) on sale of investment securities ) ) Other noninterest income Total noninterest income NONINTEREST EXPENSE Salaries and benefits Operations Occupancy Data processing OREO fair value impairments, net of loss on sales 11 42 OREO expenses 10 41 13 79 Loan costs Professional and board fees FDIC insurance 62 62 Marketing and advertising Recovery on servicing rights ) (2 ) ) (102 ) Total noninterest expense INCOME BEFORE PROVISION FORINCOME TAX PROVISION FOR INCOME TAX NET INCOME $ Basic earnings per share $ Diluted earnings per share $ FS Bancorp Q2 Earnings October 27, 2014 Page 8 KEY FINANCIAL RATIOS AND DATA Unaudited At or For the Three Months Ended (Dollars in thousands, except per share amounts) September 30, June 30, September 30, PERFORMANCE RATIOS: Return on assets (ratio of net income to average total assets) (1) 0.99 % 0.92 % 1.07 % Return on equity (ratio of net income to average equity) (1) Yield on average interest-earning assets Interest incurred on liabilities as a percentage of average noninterest- bearing deposits and interest-bearing liabilities Interest rate spread information – average during period Net interest margin (1) Operating expense to average total assets Average interest-earning assets to average interest-bearing liabilities Efficiency ratio (2) At or For the Nine Months Ended September 30, September 30, PERFORMANCE RATIOS: Return on assets (ratio of net income to average total assets) (1) 0.92 % 1.19 % Return on equity (ratio of net income to average equity) (1) Yield on average interest-earning assets Interest incurred on liabilities as a percentage of average noninterest- bearing deposits and interest-bearing liabilities Interest rate spread information – average during period Net interest margin (1) Operating expense to average total assets (1) Average interest-earning assets to average interest-bearing liabilities Efficiency ratio (2) ASSET QUALITY RATIOS AND DATA: September 30, June 30, September 30, Non-performing assets to total assets at end of period (3) 0.09 % 0.09 % 0.96 % Non-performing loans to total gross loans (4) Allowance for loan losses to non-performing loans (4) Allowance for loan losses to gross loans receivable CAPITAL RATIOS, BANK ONLY: Tier 1 leverage capital 11.8 % 12.31 % 12.74 % Tier 1 risk-based capital Total risk-based capital CAPITAL RATIOS, COMPANY ONLY: Tier 1 leverage capital 13.9 % 14.55 % 15.85 % Total risk-based capital FS Bancorp Q2 Earnings October 27, 2014 Page 9 At or For the Three Months Ended PER COMMON SHARE DATA: September 30, June 30, September 30, Basic earnings per share $ $ $ Diluted earnings per share $ $ $ Weighted average basic shares outstanding Weighted average diluted shares outstanding Common shares outstanding at period end Book value per share using outstanding common shares $ $ $ Annualized. Total noninterest expense as a percentage of net interest income and total other noninterest income. Non-performing assets consists of non-performing loans (which include non-accruing loans and accruing loans more than 90 days past due), foreclosed real estate and other repossessed assets. Non-performing loans consists of non-accruing loans. Common shares were calculated using shares outstanding of 3,240,125 at September 30, 2013, less 213,848 unallocated ESOP shares. Common shares were calculated using shares outstanding of 3,235,625 at June 30, 2014, less 125,105 shares of restricted stock, and 194,408 unallocated ESOP shares. Common shares were calculated using shares outstanding at period end of 3,235,625 at September 30, 2014, less 125,105 restricted stock shares, and 187,927 unallocated ESOP shares.
